Citation Nr: 0917575	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to February 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which in pertinent part, 
denied entitlement to TDIU.    


FINDING OF FACT

The Veteran's service connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for TDIU.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a May 2007 letter.  

There was a timing deficiency in that the May 2007 letter was 
sent after the initial adjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as 
the claim is being denied, no effective date or rating is 
being set.  The delayed notice on these elements, therefore, 
does not deprive the Veteran of a meaningful opportunity to 
participate in the adjudication of the claim.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).




The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  Additionally, the Veteran was provided a 
proper VA examination in January 2007 for his low back 
condition in relation to his TDIU claim.

The Board recognizes the Veteran's VA Form 9 and the 
Veteran's representative's January 2008 Statement of 
Representative in Appeals Case which both argue that the 
Veteran should be afforded a new VA examination because the 
examiner did not spend enough time with the Veteran to 
evaluate his condition.  However, in this case, the Board 
finds that the RO provided the Veteran with an appropriate VA 
examination in January 2007 in connection with his TDIU 
claim.  

In this regard, the VA examiner indicated that the Veteran's 
claims file was reviewed and specifically noted review of the 
Veteran's December 2005 VA examination for its descriptive 
medical history.  The examiner conducted a thorough 
examination of the Veteran, which included an oral history 
and objective findings.  Moreover, the examiner assessed the 
Veteran's range of motion, pain levels, and the effect his 
back condition had on his daily life and potential 
employability. 

The claims file contains information suggesting that the 
Veteran filed a claim for disability benefits with the Social 
Security Administration (SSA).  Although it is not clear 
whether SSA disability benefits were granted, medical 
evidence pertaining to the claim is potentially relevant to 
the Veteran's claim for TDIU currently on appeal.  VA has the 
duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  
However, the Veteran stated in a May 2007 response letter 
that he did not want to pursue the SSA records as all medical 
evidence associated with that claim was already associated 
with his VA claims file and requesting further records would 
only delay his VA claim for TDIU.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

A TDIU claim may be granted where the schedular rating is 
less than total and the service connected disabilities 
preclude the veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

If these percentage requirements are not met, but the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

First, it must be determined whether the Veteran meets the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
In a February 2006 rating decision, the Veteran's low back 
condition was evaluated to be 40% disabling.  In the February 
2007 rating decision here on appeal, the RO evaluated the 
Veteran's service connected peptic ulcer disease to be 10 
percent disabling and granted service connection for left and 
right knee patellofemoral syndrome and rated each separately 
as 10 percent disabling.  

While the Veteran has a 40 percent disability rating for a 
low back condition, the combined rating of all of his service 
connected is 60 percent, as indicated by the combined ratings 
table contained in 38 C.F.R. § 4.25.  Therefore, the 
Veteran's combined disability rating is not 70 percent or 
more as required under 38 C.F.R. § 4.16(a) and the minimum 
schedular criteria for a total rating based on 
unemployability has not been met.  

The Board has an obligation to consider whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 
(2001). 

In support of his claim, the Veteran has submitted VA medical 
center (VAMC) records showing treatment for his service 
connected disabilities.  However, there is no medical 
evidence of record that concludes or supports the claim of 
total unemployability.  Furthermore, at the Veteran's most 
recent VA examination in January 2007, the examiner found 
that while the Veteran's service connected disabilities 
rendered the Veteran unemployable in physically demanding 
jobs, he was employable in a sedentary position.  

The Veteran also submitted evidence concerning his last three 
employers.  He explained in an October 2006 statement that 
two previous employers, Mitchell Transport and Lenergy 
Transport, were no longer in business and did not provide 
alternative reasons for the end of his employment with each 
company.  An October 2006 letter from a Mitchell Transport 
representative confirmed that the company ceased operations 
and stated that the Veteran's employee records no longer 
existed.  

While the third employer, University Properties, stated in a 
May 2006 statement that the Veteran was not able to walk and 
inspect the properties as required by the job, the employer 
listed high stress and shingles as the reasons the Veteran 
was no longer employed with that company.  This evidence 
relates to non-service connected disabilities and does not 
show that the Veteran could not perform sedentary work.    

The only evidence that supports the claim of TDUI includes 
statements from the Veteran, his wife, and his daughter.  
While these statements have described the Veteran's service 
connected disabilities and have stated that he cannot work as 
a result, the medical evidence of record demonstrates that 
the Veteran is capable of sedentary work.  The VA examination 
was based on a thorough examination of the Veteran, his 
service connected disabilities, his medical history and 
complaints, and objective findings and, therefore, outweighs 
the submitted lay statements.

In sum, the evidence demonstrates that the Veteran's low back 
condition, peptic ulcer disease, and patellofemoral syndrome 
of the right and left knees are not sufficient by themselves 
to render the Veteran unemployable.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  


	(ORDER CONTINUED ON NEXT PAGE)





ORDER

Entitlement to TDIU is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


